 Exhibit 10.1

 







  2ND AMENDMENT AGREEMENT  

 

 

This amendment agreement dated as of September 20, 2016 (the “2nd Amendment
Agreement”) is between YA II PN, LTD. (formerly, YA GLOBAL MASTER SPV LTD.), a
Cayman Islands exempt limited partnership (the “Investor”), and OMAGINE, INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”). Each of the Investor and the Company are sometimes referred to
herein as a "Party" or collectively as the "Parties".

 

This 2nd Amendment Agreement is an amendment to that certain agreement between
the Parties dated as of April 22, 2014, as amended (the “2014 SEDA Agreement”).
All capitalized terms in this 2nd Amendment Agreement shall, unless otherwise
indicated herein, have the meanings assigned to them in the 2014 SEDA Agreement.

 

The Parties hereby agree as follows:

 

1)As a result of a name change by the Investor, the Investor shall be referred
to as YA II PN, LTD. in all instances for purposes of the 2014 SEDA Agreement.
    2)Section 4 of the 2014 SEDA Agreement shall be amended by adding an
additional clause 4.24 as follows:       Section 4.24. OFAC Representations.
Neither the Company, nor any subsidiary of the Company, nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any subsidiary of the Company, is a Person that is, or is owned or controlled by
a Person that is:

 

(a)on the list of Specially Designated Nationals and Blocked Persons maintained
by OFAC from time to time;     (b)the subject of any Sanctions;     (c)has a
place of business in, or is operating, organized, resident or doing business in
a country or territory that is, or whose government is, the subject of Sanctions
Programs (including without limitation Crimea, Cuba, Iran, North Korea, Sudan
and Syria).

 

3)Section 6 of the 2014 SEDA Agreement shall be amended by adding an additional
clause 6.18 as follows:       Section 6.18. Use of Proceeds and Compliance with
Laws. Neither the Company nor any subsidiary of the Company will, directly or
indirectly, use the proceeds of the transactions contemplated herein, or lend,
contribute, facilitate or otherwise make available such proceeds to any Person
(i) to fund, either directly or indirectly, any activities or business of or
with any Person that is identified on the list of Specially Designated Nationals
and Blocked Persons maintained by OFAC, or in any country or territory, that, at
the time of such funding, is, or whose government is, the subject of Sanctions
or Sanctions Programs, or (ii) in any other manner that will result in a
violation of Sanctions. The Company shall comply with all Applicable Laws and
will not take any action which will cause the Investor to be in violation of any
such laws     4)For the purposes of Section 2 and Section 3 of this 2nd
Amendment Agreement, the terms Applicable Laws, OFAC, Sanctions, and Sanctions
Programs, shall have the meanings set forth below:

 

“Applicable Laws” shall mean all applicable laws, statutes, rules, regulations,
orders, executive orders, directives, policies, guidelines and codes having the
force of law, whether local, national, or international, as amended from time to
time, including without limitation (i) all applicable laws that relate to money
laundering, terrorist financing, financial record keeping and reporting, (ii)
all applicable laws that relate to anti-bribery, anti-corruption, books and
records and internal controls, including the United States Foreign Corrupt
Practices Act of 1977, and (iii) any Sanctions laws.

 

“OFAC” shall mean the U.S. Department of Treasury’s Office of Office of Foreign
Asset Control.

 



 1 

 

 

“Sanctions” means any sanctions administered or enforced by OFAC, the U.S. State
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority.

 

“Sanctions Programs” means any OFAC economic sanction program (including,
without limitation, programs related to Crimea, Cuba, Iran, North Korea, Sudan
and Syria).

 

5)The Parties desire to extend the commitment under the 2014 SEDA Agreement for
two years and to extend the expiration date of the 2014 SEDA Agreement (from
February 1, 2017 to February 1, 2019) and in order to carry out the foregoing,
the Parties hereby agree that Section 10.02(a) of the 2014 SEDA Agreement shall
be deleted in its entirety and replaced with the following:

 

(a)Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) February 1, 2019, or (ii) the
date on which the Investor shall have made payment of Advances pursuant to this
Agreement in the aggregate amount of the Commitment Amount.

 

6)As consideration for the 2 year extension to the commitment and expiration
date under the 2014 SEDA Agreement, the Company shall pay to YA Global II SPV,
Ltd. (as designee of YA II PN, LTD.) a commitment extension fee of $150,000 by
issuing that number (N) of restricted shares of the Company’s Common Stock to YA
Global II SPV, Ltd. within three business days of the date hereof (or as
promptly thereafter as is reasonably possible) such that N is equal to $150,000
divided by the VWAP of the Company’s Common Stock for the Trading Day
immediately prior to the date hereof.     7)All other terms and conditions of
the 2014 SEDA Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this 2nd Amendment Agreement as of
the date first above written.

 

  COMPANY:       Omagine, Inc.    

 

  By:  /s/ Charles P. Kuczynski   Name: Charles P. Kuczynski   Title:
Vice-President    



  INVESTOR:       YA II PN, LTD.         By: Yorkville Advisors Global, LP  
Its: Investment Manager         By: Yorkville Advisors Global, LLC Its:

General Partner 



        By: /s/ Matt Beckman   Name: Matt Beckman

 

2



 

 